Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to the Non-Final Office Action of 04-February-2021, Applicant filed an Amendment with Arguments and Remarks on 28-July-2021. In the Amendment, Applicant canceled original claims 1 – 15, and replaced them with all new claims 16 – 37.
Response to Arguments
 In response to the Non-Final Office Action of 04-February-2021, Applicant filed an Amendment with Arguments and Remarks on 28-July-2021. In their remarks, Applicant essentially stated that the replacement claims for the Application demonstrate integration of the invention into a practical application under U.S.C. 101 analysis Step 2A Prong 2 and, as a result, overcome the U.S.C. 101 rejections made in the Non-Final Office Action. Examiner agrees with this conclusion, and the U.S.C. 101 rejections of the Non-Final Office Action are withdrawn.
In addition, Applicant notes that a number of variables representing numerical quantities which had been rejected in the Non-Final Office Action under U.S.C. 112(b) as being indefinite and failing to clearly state the metes and bounds of the claimed limitations are now defined within the claims. Examiner notes that these improvements have been made, however there are further clarifications required which will be discussed in the section on U.S.C. 112 rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 - 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that independent claims 16, 22 and 28 contain references to numbers (k, m, n and i) however further definition of the metes and bounds for these numbers is required for clarity of the record. In particular, these appear to all be integers, but the values of the numbers are not explicitly stated or defined in either the claims or the specification accompanying the application. Further, the relationships among the numbers are not clearly defined. For example, is the value of k greater than the value of n, or in another example, can the number i be equal to 0? Further clarification is required for the clarity of the record.
Examiner notes that dependent claims 20, 21, 26, 27, 31, 32 and 37 contain references to numbers (p, p1, p2, Pgb and Pbg) however further definition of the metes and bounds for these numbers is required for clarity of the record. In particular, these appear to all be non-integers, but the values of the numbers are not explicitly stated or defined in either the claims or the specification accompanying the application. Further, the relationship among some of the numbers is not clearly defined. For example, the relationship between Pgb and Pbg is not 

In addition to the above noted deficiencies, Examiner notes that the preamble for claims 23 - 26 all refer to “The computer readable medium of claim 16” and the preamble for claim 27 refers to “The computer readable medium of claim 20”, however claims 16 and 20 are drawn to a method. From Applicant’s arguments, it appears that claims 23 – 26 are all intended to depend from independent claim 22, which describes “(a) non-transitory computer readable medium storing instructions”. It also appears that claim 27 was intended to depend from claim 26 instead of claim 20, based on how the claims for the method described in claims 16 – 21 were structured. For the purpose of examination, these changes to the dependencies will be assumed, however appropriate correction is required for clarity of the record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”] .
Regarding claim 16 –
Zhao teaches a method of transmitting data over a noisy channel, the method comprising: selecting a polar code encoding scheme having a number, k, of input positions; determining channel parameters of the noisy channel including a channel bandwidth defining a number (m) of channel bits, “The code rate of the error correcting code in the wireless time-varying channel needs to vary with the change in channel state, which is referred to as the code rate factoring. The common code rate compatibility method has two types of codeword puncturing and codeword spreading. Since the codeword puncturing method does not need to change the structure of the original communication system, it is often applied to the communication system to achieve the code rate factoring” (Page 1, BACKGROUND OF THE INVENTION).
Zhao also teaches determining based on the selected encoding scheme and the estimated channel parameters a number (n) of best encoder input positions having a highest probability of successful decoding after transmission, “The present invention aims to solve the problem of code rate compatibility of Polar codes in a fading channel, and provides an effective puncturing method. According to the method, different information bits are used for coding correctness of decoding correctness in a noise channel, and the information bits with smaller decoding correctness are selected as a punctured position, and the method is called a polar code deletion method based on coding bit reliability” (Page 1, SUMMARY OF THE INVENTION). Examiner notes that selecting which bits are to be punctured in this manner also means that the bits which will not be punctured are being selected, i.e. the probabilities of error are calculated and ranked for all bit positions.
In addition, Zhao teaches receiving n message bits to be transmitted over the noisy channel, “Step 2: If the original code rate is R, the number of bits to be punctured is obtained according to the required code rate R:  Pn = N − N * R/R” (Page 2, Step 2). Examiner notes that in this description, the number of actual message bits that can be transmitted over the noisy channel can be derived as N-Np.
Zhao also teaches applying the received n message bits to the determined n best encoder positions and applying k-n frozen bits to the remaining encoder positions to output channel encoded bits encoding the n message bits, “The present invention aims to solve the problem of code rate compatibility of Polar codes in a fading channel, and provides an effective puncturing method. According to the method, different information bits are used for coding correctness of decoding correctness in a noise channel, and the information bits with smaller decoding correctness are selected as a punctured position, and the method is called a polar code deletion method based on coding bit reliability” (Page 1, SUMMARY OF THE INVENTION) plus “Step 1 – Step 6”, described on Pages 1 and 2 of the translation of Zhao. Please note that the Zhao translation does not include all referenced equations and that these can be found in the untranslated copy of Zhao also provided with this Office Action.
and transmitting the channel encoded bits over the noisy channel, “puncturing the PN bit bit with higher error probability, and transmitting the remaining N-PN bit codeword through a fading channel” (Page 2, Step 4).

Regarding claim 28 –
Zhao teaches a method of decoding data received over a noisy channel having a channel bandwidth defining a number (m) of channel bits, Zhao – “The code rate of the error correcting code in the wireless time-varying channel needs to vary with the change in channel state, which is referred to as the code rate factoring. The common code rate compatibility method has two types of codeword puncturing and codeword spreading. Since the codeword puncturing method does not need to change the structure of the original communication system, it is often applied to the communication system to achieve the code rate factoring” (Page 1, BACKGROUND OF THE INVENTION) plus (Page 2, SUMMARY OF INVENTION, Step 6) “Decode decision according to the extended Y…”
Zhao also teaches receiving m channel bits transmitted over the noisy channel and encoded using a polar code encoding scheme having a number (k) of input positions, the received m channel bits encoding a number (n) of non- frozen message bits and a number (k-n) frozen bits, (Page 2, SUMMARY OF THE INVENTION, Step 5) “At the receiving end, after the decoder receives the N-PN bit code word Y”.
In addition, Zhao teaches the n non-frozen message bits applied to encoder input positions having a highest probability of successful decoding after transmission, “The present invention aims to solve the problem of code rate compatibility of Polar codes in a fading channel, and provides an effective puncturing method. According to the method, different information bits are used for coding correctness of decoding correctness in a noise channel, and the information bits with smaller decoding correctness are selected as a punctured position, and the method is called a polar code deletion method based on coding bit reliability” (Page 1, SUMMARY OF THE INVENTION). Examiner notes that selecting which bits are to be punctured in this manner also means that the bits which will not be punctured are being selected, i.e. the probabilities of error are calculated and ranked for all bit positions.
Additionally, Zhao teaches selecting a polar code decoding scheme corresponding to the polar code encoding scheme; decoding the received m channel bits to output the n non-frozen message bits by iteratively, for each bit position I, (Page 2, SUMMARY OF INVENTION, Step 5) “the sequence is expanded…”
Zhao also teaches selecting a polar code decoding scheme corresponding to the polar code encoding scheme; decoding the received m channel bits to output the n non-frozen message bits by iteratively, for each bit position I, (Page 2, SUMMARY OF INVENTION, Step 5) “the sequence is expanded…”
In addition, Zhao teaches if the bit at bit position i is a non-frozen bit, fixing the decoded bit at bit position i to a respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits, (Page 2, SUMMARY OF INVENTION, step 6) “Decode decision according to the extended Y using the following equation…”
and increasing the bit position i to i + 1 and processing the next bit until all m bits are fixed; and outputting as the decoded message the n non-frozen bits of the fixed decoded bits, (Page 2, SUMMARY OF INVENTION, Step 5) “the sequence is expanded…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of ArXiv-1109.3195-(Renes et al)-”Efficient Polar Coding of Quantum Information “(published March 2012).
Regarding claim 17 –
	Zhao teaches all the limitations of claim 16 above.
	Zhao does not teach wherein the polar code encoding scheme is a convolutional polar code modeled using at least 2 levels of controlled-NOT (CNOT) gates.
Renes, however teaches wherein the polar code encoding scheme is a convolutional polar code modeled using at least 2 levels of controlled-NOT (CNOT) gates, “One can easily work out that n2 log2 n CNOT gates are needed to implement the channel transform for blocklength n = 2k” (Page 2, Paragraph 3).
Zhao and Renes are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding Polar coding and CNOT gates of Renes in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Regarding claim 18 –
	Zhao teaches all the limitations of claim 16 above.
wherein the number of bits k of the polar code encoding scheme is a power of 2, and k is equal to or greater than the number of channel bits k.
	Renes, however teaches wherein the number of bits k of the polar code encoding scheme is a power of 2, and k is equal to or greater than the number of channel bits k, “One can easily work out that n2 log2 n CNOT gates are needed to implement the channel transform for blocklength n = 2k” (Page 2, Paragraph 3).
Zhao and Renes are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding Polar coding and CNOT gates of Renes in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Regarding claim 20 –
	Zhao teaches all the limitations of claim 16 above.
	Zhao does not teach wherein the noisy channel is modelled as an erasure channel with an erasure probability (p).
	Renes, however teaches wherein the noisy channel is modelled as an erasure channel with an erasure probability (p), “Our construction also applies to the quantum erasure channel with erasure probability p, as the outputs of the associated classical channels WA and WP are again classical (simultaneously diagonalizable). In fact, as WA and WP are also erasure channels…” (Conclusions, Paragraph 1).

Regarding claim 31 –
	Zhao teaches all the limitations of claim 28 above.
	Zhao does not teach wherein the noisy communication channel is modelled as an erasure channel with an erasure probability (p).
	Renes, however teaches wherein the noisy communication channel is modelled as an erasure channel with an erasure probability (p), “Our construction also applies to the quantum erasure channel with erasure probability p, as the outputs of the associated classical channels WA and WP are again classical (simultaneously diagonalizable). In fact, as WA and WP are also erasure channels…” (Conclusions, Paragraph 1).
Zhao and Renes are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding Polar coding and CNOT gates of Renes in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of IEEE Publication-(Feb 2017)-“Flexible Length Polar Codes through Graph Based Augmentation” -(Elkelesh et al) [herein “Elkelesh”].
Regarding claim 19 –
	Zhao teaches all the limitations of claim 16 above.
	Zhao does not teach wherein the polar code encoding scheme comprises more than one sub-polar code, nor does it teach each comprising a number of coding bits expressed as a power of 2, the number of coding bits in each of the sub- polar code being selected such that the sum thereof is equal to or greater than the number of channel bits.
	Elkelesh, however teaches wherein the polar code encoding scheme comprises more than one sub-polar code, “the construction of longer polar codes based on short “sub-polar codes” (Page 1, Section I-Introduction, Paragraph 2).

Elkelesh also teaches each comprising a number of coding bits expressed as a power of 2, the number of coding bits in each of the sub- polar code being selected such that the sum thereof is equal to or greater than the number of channel bits, “N is constrained to be a power of two” (Page 2, Section II-Polar Codes, section A).
Zhao and Elkelesh are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding sub-Polar coding of Elkelesh in order .

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of U.S. Patent US9176927-(Gross et al) [herein “Gross”].
Regarding claim 22 –
Zhao teaches selecting a polar code encoding scheme having a number, k, of input positions; determining channel parameters of the noisy channel including a channel bandwidth defining a number (m) of channel bits, “The code rate of the error correcting code in the wireless time-varying channel needs to vary with the change in channel state, which is referred to as the code rate factoring. The common code rate compatibility method has two types of codeword puncturing and codeword spreading. Since the codeword puncturing method does not need to change the structure of the original communication system, it is often applied to the communication system to achieve the code rate factoring” (Page 1, BACKGROUND OF THE INVENTION).
Zhao also teaches determining based on the selected encoding scheme and the estimated channel parameters a number (n) of best encoder input positions having a highest probability of successful decoding after transmission, “The present invention aims to solve the problem of code rate compatibility of Polar codes in a fading channel, and provides an effective puncturing method. According to the method, different information bits are used for coding correctness of decoding correctness in a noise channel, and the information bits with smaller decoding correctness are selected as a punctured position, and the method is called a polar code deletion method based on coding bit reliability” (Page 1, SUMMARY OF THE INVENTION). Examiner notes that selecting which bits are to be punctured in this manner also means that the bits which will not be punctured are being selected, i.e. the probabilities of error are calculated and ranked for all bit positions.
In addition, Zhao teaches receiving n message bits to be transmitted over the noisy channel, “Step 2: If the original code rate is R, the number of bits to be punctured is obtained according to the required code rate R:  Pn = N − N * R/R” (Page 2, Step 2). Examiner notes that in this description, the number of actual message bits that can be transmitted over the noisy channel can be derived as N-Np.
Zhao also teaches applying the received n message bits to the determined n best encoder positions and applying k-n frozen bits to the remaining encoder positions to output channel encoded bits encoding the n message bits, “The present invention aims to solve the problem of code rate compatibility of Polar codes in a fading channel, and provides an effective puncturing method. According to the method, different information bits are used for coding correctness of decoding correctness in a noise channel, and the information bits with smaller decoding correctness are selected as a punctured position, and the method is called a polar code deletion method based on coding bit reliability” (Page 1, SUMMARY OF THE INVENTION) plus “Step 1 – Step 6”, described on Pages 1 and 2 of the translation of Zhao. Please note that the Zhao translation does not include all referenced equations and that these can be found in the untranslated copy of Zhao also provided with this Office Action.
transmitting the channel encoded bits over the noisy channel.  Zhao – “puncturing the PN bit bit with higher error probability, and transmitting the remaining N-PN bit codeword through a fading channel” (Page 2, Step 4).
Zhao does not teach a non-transitory computer readable medium storing instructions, which when executed a processor of a computing device configure the device to perform a method comprising.
Gross, however teaches a non-transitory computer readable medium storing instructions, which when executed a processor of a computing device configure the device to perform a method comprising, “These adaptations include, in one thread directed to increasing resultant throughput and hardware reductions, a pipelined encoder architecture, a line encoder architecture, and a semi-parallel encoder architecture” (Col 35, Lines 38-41) plus “Furthermore, embodiments may be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages and/or any combination thereof. When implemented in software, firmware, middleware, scripting language and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium, such as a storage medium” (Col 36, lines 21-27).
Zhao and Gross are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Zhao teaches decoding data received over a noisy channel having a channel bandwidth defining a number (m) of channel bits, the method comprising, “The code rate of the error correcting code in the wireless time-varying channel needs to vary with the change in channel state, which is referred to as the code rate factoring. The common code rate compatibility method has two types of codeword puncturing and codeword spreading. Since the codeword puncturing method does not need to change the structure of the original communication system, it is often applied to the communication system to achieve the code rate factoring” (Page 1, BACKGROUND OF THE INVENTION) plus (Page 2, SUMMARY OF INVENTION, Step 6) “Decode decision according to the extended Y…”
Zhao also teaches receiving m channel bits transmitted over the noisy channel and encoded using a polar code encoding scheme having a number (k) of input positions, the received m channel bits encoding a number (n) of non- frozen message bits and a number (k-n) frozen bits, (Page 2, SUMMARY OF THE INVENTION, Step 5) “At the receiving end, after the decoder receives the N-PN bit code word Y”.
In addition, Zhao teaches the n non-frozen message bits applied to encoder input positions having a highest probability of successful decoding after transmission, “The present invention aims to solve the problem of code rate compatibility of Polar codes in a fading channel, and provides an effective puncturing method. According to the method, different information bits are used for coding correctness of decoding correctness in a noise channel, and the information bits with smaller decoding correctness are selected as a punctured position, and the method is called a polar code deletion method based on coding bit reliability” (Page 1, SUMMARY OF THE INVENTION). Examiner notes that selecting which bits are to be punctured in this manner also means that the bits which will not be punctured are being selected, i.e. the probabilities of error are calculated and ranked for all bit positions.
Zhao also teaches selecting a polar code decoding scheme corresponding to the polar code encoding scheme; decoding the received m channel bits to output the n non-frozen message bits by iteratively, for bit I, (Page 2, SUMMARY OF INVENTION, Step 5) “the sequence is expanded…”
Additionally, Zhao teaches if the bit i is a frozen bit, fixing the decoded bit i to a fixed frozen bit value, (Page 2, SUMMARY OF INVENTION, Step 5) “and the probability of "0" and "1" is considered for the PN bit information without channel transmission”.
Zhao also teaches if the bit i is a non-frozen bit, fixing the decoded bit i to a respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits; Zhao – (Page 2, SUMMARY OF INVENTION, step 6) “Decode decision according to the extended Y using the following equation…”
In addition, Zhao teaches outputting as the decoded message the n non-frozen bits of the fixed decoded bits, (Page 2, SUMMARY OF INVENTION, Step 5) “the sequence is expanded…”
Zhao does not teach a non-transitory computer readable medium storing instructions, which when executed a processor of a computing device configure the device to perform a method of…
Gross, however teaches a non-transitory computer readable medium storing instructions, which when executed a processor of a computing device configure the device to perform a method of… “These adaptations include, in one thread directed to increasing resultant throughput and hardware reductions, a pipelined encoder architecture, a line encoder architecture, and a semi-parallel encoder architecture” (Col 35, Lines 38-41) plus “Furthermore, embodiments may be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages and/or any combination thereof. When implemented in software, firmware, middleware, scripting language and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium, such as a storage medium” (Col 36, lines 21-27).
Zhao and Gross are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of ArXiv-1312.4575-(FERRIS et al)-Branching MERA codes, a natural extension of polar codes-(published December-2013) [herein “Ferris”].
Regarding claim 29 –
Zhao teaches all the limitations of claim 28 above.
wherein fixing the decoded bit i to the respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits comprises: determining a probability vector for the decoded bit i by traversing a logical graph using contraction identities simplified to specific values; and fixing the bit i from the probability vector.
Ferris, however teaches wherein fixing the decoded bit i to the respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits comprises: determining a probability vector for the decoded bit i by traversing a logical graph using contraction identities simplified to specific values; and fixing the bit i from the probability vector, “an output where the decoder believes each bit has an independent probability p of being a 1, and 1-p of being a 0. For each bit xi we contract the corresponding tensor-network diagram (with 0-valued bits to the right, i.e. xj = 0 for j > i) and use the resulting probability distribution P(xi)…” (Section V, Paragraph 1).
Zhao and Ferris are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding improved error correction of Ferris in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English .
Regarding claim 32 –
	Zhao teaches all the limitations of claim 28 above.
	Zhao does not teach wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics and is further defined by: a bad-state probability of erasure (p1); a good-state probability of erasure (p2), where p1 p2; a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg).
	Parag, however teaches wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics and is further defined by: a bad-state probability of erasure (p1); a good-state probability of erasure (p2), where p1 p2; a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg), “Throughout, we assume that coded bits are sent from the transmitter to the destination over a Gilbert-Elliot erasure channel. This channel can be in one of two states: a good state g in which every bit is erased with probability εg and a bad state b in which every bit is erased with probability εb, independently of other bits. Our naming scheme implies εb ≥ εg. Transitions between channel states occur according to a Markov process. The probability of transitioning to state g given that the Markov chain is currently in state b is denoted by α. The likelihood of the reverse transition from g to b is symbolized by β.” (II. CHANNEL ABSTRACTION AND CODING, Paragraph 1).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of ArXiv-1109.3195-(Renes et al)-”Efficient Polar Coding of Quantum Information “(published March 2012) [herein “Renes”], and further in view of IEEE publication (June 2010) “On the queueing behavior of random codes over a gilbert-elliot erasure channel”-(Parag et al) [herein “Parag”].
Regarding claim 21 –
	The combination of Zhao and Renes teaches all the limitations of claim 20 above.
	The combination of Zhao and Renes does not teach wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics, and the determined channel parameters further include: a bad-state probability of erasure (p1); a good-state probability of erasure (p2), where p1 > p2; a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg).
	Parag, however teaches wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics, and the determined channel parameters further include: a bad-state probability of erasure (p1); a good-state probability of erasure (p2), where p1 > p2; a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg), “Throughout, we assume that coded bits are sent from the transmitter to the destination over a Gilbert-Elliot erasure channel. This channel can be in one of two states: a good state g in which every bit is erased with probability εg and a bad state b in which every bit is erased with probability εb, independently of other bits. Our naming scheme implies εb ≥ εg. Transitions between channel states occur according to a Markov process. The probability of transitioning to state g given that the Markov chain is currently in state b is denoted by α. The likelihood of the reverse transition from g to b is symbolized by β.” (II. CHANNEL ABSTRACTION AND CODING, Paragraph 1).
Zhao, Renes and Parag are analogous art because they are all directed to channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding Polar coding and CNOT gates of Renes and the teachings regarding probability states in erasure channels of Parag in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Claims 23, 24, 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of U.S. Patent US9176927-(Gross et al) [herein “Gross”], and further in view of ArXiv-1109.3195-(Renes et al)-”Efficient Polar Coding of Quantum Information “(published March 2012) [herein “Renes”].
Regarding claim 23 –
	The combination of Zhao and Gross teaches all the limitations of claim 22 above.
	The combination of Zhao and Gross does not teach wherein the polar code encoding scheme is a convolutional polar code modeled using at least 2 levels of controlled-NOT (CNOT) gates.
	Renes, however teaches wherein the polar code encoding scheme is a convolutional polar code modeled using at least 2 levels of controlled-NOT (CNOT) gates, “One can easily work out that n2 log2 n CNOT gates are needed to implement the channel transform for blocklength n = 2k” (Page 2, Paragraph 3).
Zhao, Gross and Renes are analogous art because they are directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and with the teachings regarding Polar coding and CNOT gates of Renes in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.


	The combination of Zhao and Gross teaches all the limitations of claim 22 above.
	The combination of Zhao and Gross does not teach wherein the number of bits k of the polar code encoding scheme is a power of 2, and k is equal to or greater than the number of channel bits k.
	Renes, however teaches wherein the number of bits k of the polar code encoding scheme is a power of 2, and k is equal to or greater than the number of channel bits k, “One can easily work out that n2 log2 n CNOT gates are needed to implement the channel transform for blocklength n = 2k” (Page 2, Paragraph 3).
Zhao, Gross and Renes are analogous art because they are directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and with the teachings regarding Polar coding and CNOT gates of Renes in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Regarding claim 26 –
	The combination of Zhao and Gross teaches all the limitations of claim 22 above.
	The combination of Zhao and Gross does not teach wherein the noisy channel is modelled as an erasure channel with an erasure probability (p).
wherein the noisy channel is modelled as an erasure channel with an erasure probability (p), “Our construction also applies to the quantum erasure channel with erasure probability p, as the outputs of the associated classical channels WA and WP are again classical (simultaneously diagonalizable). In fact, as WA and WP are also erasure channels…” (Conclusions, Paragraph 1).
Zhao, Gross and Renes are analogous art because they are directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and with the teachings regarding Polar coding and CNOT gates of Renes in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Regarding claim 36 –
	The combination of Zhao and Gross teaches all the limitations of claim 33 above.
	The combination of Zhao and Gross does not teach 	wherein the noisy communication channel is modelled as an erasure channel with an erasure probability (p).
	Renes, however teaches wherein the noisy communication channel is modelled as an erasure channel with an erasure probability (p), “Our construction also applies to the quantum erasure channel with erasure probability p, as the outputs of the associated classical channels WA and WP are again classical (simultaneously diagonalizable). In fact, as WA and WP are also erasure channels…” (Conclusions, Paragraph 1).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of U.S. Patent US9176927-(Gross et al) [herein “Gross”], and further in view of IEEE Publication-(Feb 2017)-“Flexible Length Polar Codes through Graph Based Augmentation” -(Elkelesh et al) [herein “Elkelesh”].
Regarding claim 25 –
	The combination of Zhao and Gross teaches all the limitations of claim 22 above.
	The combination of Zhao and Gross does not teach wherein the polar code encoding scheme comprises more than one sub-polar code, nor does it teach each comprising a number of coding bits expressed as a power of 2, the number of coding bits in each of the sub-polar code being selected such that the sum thereof is equal to or greater than the number of channel bits.
wherein the polar code encoding scheme comprises more than one sub-polar code, “the construction of longer polar codes based on short “sub-polar codes” (Page 1, Section I-Introduction, Paragraph 2).
	Elkelesh also teaches each comprising a number of coding bits expressed as a power of 2, the number of coding bits in each of the sub-polar code being selected such that the sum thereof is equal to or greater than the number of channel bits, “N is constrained to be a power of two” (Page 2, Section II-Polar Codes, section A).
Zhao, Gross and Elkelesh are analogous art because they are directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and with the teachings regarding sub-Polar coding of Elkelesh in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of U.S. Patent US9176927-(Gross et al) [herein “Gross”], and further in view of ArXiv-1312.4575-(FERRIS et al)-Branching MERA codes, a natural extension of polar codes-(published December-2013) [herein “Ferris”].
Regarding claim 34 –
	The combination of Zhao and Gross teaches all the limitations of claim 33 above.
wherein fixing the decoded bit i to the respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits comprises: determining a probability vector for the decoded bit i by traversing a logical graph using contraction identities simplified to specific values; and fixing the bit i from the probability vector.
	Ferris, however teaches wherein fixing the decoded bit i to the respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits comprises: determining a probability vector for the decoded bit i by traversing a logical graph using contraction identities simplified to specific values; and fixing the bit i from the probability vector, “an output where the decoder believes each bit has an independent probability p of being a 1, and 1-p of being a 0. For each bit xi we contract the corresponding tensor-network diagram (with 0-valued bits to the right, i.e. xj = 0 for j > i) and use the resulting probability distribution P(xi)…” (Section V, Paragraph 1).
Zhao, Gross and Ferris are analogous art because they are both directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and with the teachings regarding improved error correction of Ferris in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], ”], in view of U.S. Patent US9176927-(Gross et al) [herein “Gross”], and further in view of IEEE publication (June 2010) “On the queueing behavior of random codes over a gilbert-elliot erasure channel”-(Parag et al) [herein “Parag”].
Regarding claim 37 –
	The combination of Zhao and Gross teaches all the limitations of claim 33 above.
	The combination of Zhao and Gross does not teach wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics and is further defined by: a bad-state probability of erasure (p1); a good-state probability of erasure (p2), where p1 p2; a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg).
	Parag, however teaches wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics and is further defined by: a bad-state probability of erasure (p1); a good-state probability of erasure (p2), where p1 p2; a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg), “Throughout, we assume that coded bits are sent from the transmitter to the destination over a Gilbert-Elliot erasure channel. This channel can be in one of two states: a good state g in which every bit is erased with probability εg and a bad state b in which every bit is erased with probability εb, independently of other bits. Our naming scheme implies εb ≥ εg. Transitions between channel states occur according to a Markov process. The probability of transitioning to state g given that the Markov chain is currently in state b is denoted by α. The likelihood of the reverse transition from g to b is symbolized by β.” (II. CHANNEL ABSTRACTION AND CODING, Paragraph 1).
Zhao, Gross and Parag are analogous art because they are directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and the teachings regarding probability states in erasure channels of Parag in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of U.S. Patent US9176927-(Gross et al) [herein “Gross”], in view of ArXiv-1109.3195-(Renes et al)-”Efficient Polar Coding of Quantum Information “(published March 2012) [herein “Renes”], and further in view of IEEE publication (June 2010) “On the queueing behavior of random codes over a gilbert-elliot erasure channel”-(Parag et al) [herein “Parag”].
Regarding claim 27 –
	The combination of Zhao, Gross and Renes teaches all the limitations of claim 26 above.
	The combination of Zhao, Gross and Renes does not teach wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics, and the determined channel parameters further include: a bad-state probability of erasure (p1);  a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg).
	Parag, however teaches wherein the noisy channel is modelled as an erasure channel that presents correlated noise characteristics, and the determined channel parameters further include: a bad-state probability of erasure (p1);  a probability of transition between the good state and the bad state (Pgb); and a probability of transition between the bad state and the good state (Pbg), “Throughout, we assume that coded bits are sent from the transmitter to the destination over a Gilbert-Elliot erasure channel. This channel can be in one of two states: a good state g in which every bit is erased with probability εg and a bad state b in which every bit is erased with probability εb, independently of other bits. Our naming scheme implies εb ≥ εg. Transitions between channel states occur according to a Markov process. The probability of transitioning to state g given that the Markov chain is currently in state b is denoted by α. The likelihood of the reverse transition from g to b is symbolized by β.” (II. CHANNEL ABSTRACTION AND CODING, Paragraph 1).
Zhao, Gross, Renes and Parag are analogous art because they are directed to the efficient use of Polar Codes for channel encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the probability based puncturing scheme of Zhao with the teachings regarding a software implementation of Gross and with the teachings regarding Polar coding and CNOT gates of Renes and the teachings regarding probability states in erasure channels of Parag in order to achieve the predictable result of a polar encoding scheme with greater flexibility and lower error rates in a noisy environment.
Allowable Subject Matter
Claims 30 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
IEEE-(Niu et al)-“Polar codes primary concepts and practical decoding algorithms”-(July-2014).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111